DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Response to Amendment
Claims 1, 9 and 13 have been amended. 
Applicant’s arguments with respect to claim(s) 1, 9 and 13 regarding the new limitations: “receive a static data management request from a node within the plurality of distributed ledger nodes, wherein the static data management request is a request to sort one or more data records within the distributed ledger according to user data contained in the one or more data records; call a sorting extension recognition module associated with the static data management request, and process, using the extension recognition module, the static data management request” have been considered but are moot because the new ground of rejection presented in the current office action. As per the applicant’s arguments that prior art of record Thekadath does not teach the limitations, the examiner respectfully disagrees. Thekadath teaches: [0091]: the administrative node computer 150 may allow different nodes, service providers, and users to have different views of a global transaction ledger. In some embodiments, the administrative node computer 150 may allow financial institutions to view transactions to which they were a party. [0107]: For example, other nodes, financial institutions, and/or users may only be able to view transactions to which they were a party. [0108] This selective disclosure of sensitive information in the global ledger can be accomplished through one or more techniques. For example, the administrative node computer 150 may not provide other nodes (e.g., the issuer node computer 165 and/or the recipient node computer 145) with access to the full ledger. Instead, the administrative node computer 150 may only allow each node to view transactions in the ledger with which they are associated (e.g., based on an enterprise ID, encryption key, transaction ID, etc.). For example, the administrative node computer 150 may send a reduced copy of the ledger to each node, or may block parts of the ledger when a central ledger is being accessed by a node. It is inherent that a request to view transactions in the central ledger is received from a node. [0129] In some embodiments, the issuer node computer 165 may only be able to view a subset of transactions that take place within the asset transfer network. For example, the issuer node computer 165 may have a filtered view of a full ledger (e.g., a blockchain) maintained by the administrative node computer 150. The issuer node computer 165 may be able to view transaction records for transactions to which the issuer node computer 165 or the sending institution computer 160 was party. [0130] This filtered ledger view may be achieved through several possible implementations. For example, the issuer node computer 165 may be a light node, only receiving information about relevant transactions. If the issuer node computer 165 does not build its own ledger, and instead accesses a central ledger (e.g., kept by the administrative node computer 150), the central ledger may be filtered when the issuer node computer 165 is accessing it, such that the issuer node computer 165 can only see block headers for certain blocks, i.e., a filtering process is utilized to process the request from the issuer node computer and to provide the filtered view. Also, [0140]-[0141].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by provided prior art of record US 20190289019 to Thekadath et al (hereinafter Thekadath).
As per claims 1, 9 and 13, Thekadath teaches:
A system for managing resources in a distributed ledger node, comprising: 
a processor; a communication interface; and 
a memory having a static data store, a copy of a distributed ledger, and executable code stored thereon (Thekadath: [0074] The interaction platform 154 may include one or more server computers. [0075] Embodiments allow the interaction platform 154 to take a more active role by performing tasks such as enrolling users, generating digital assets, signing digital assets, maintain transaction records, etc. [0076]: The interaction platform 154 may also provide an interface where users and financial institutions can initiate a transaction, as well as view foreign exchange rates and transfer fees, and receive reconciliation information for a transaction. [0078]: Additionally, the interaction platform 154 and the administrative node computer 150 may be combined as a single entity. [0084]: The administrative node computer 150 comprises a processor 150A, a network interface 150B, a node database 150C, a ledger database 150D, a key database 150P, a user database 150Q, and a computer readable medium 150E. [0103]: A ledger, such as a blockchain ledger, may be stored in a ledger database 150D. [0151]), wherein the executable code, when executed by the processor, causes the processor to: 
receive a resource management request from a legacy system (Thekadath: [0166] The user computer 510 may initiate providing a value to the resource provider computer 530. [0167] At step S502, the user (e.g., via the user computer 510) may contact the sending institution computer 560 and request that a payment is sent to the resource provider computer 530. The user computer 510 may provide any suitable information about the payment, such as an amount and a recipient currency type, information identifying the recipient (e.g., the resource provider's enterprise ID), an invoice, and a selection of a user account from which to draw funds for the payment); 
detect that completion of the resource management request requires a first set of static data (Thekadath: [0168] The payment may be an international transfer. For illustrative purposes only, the user account may be an account based in the United States including US Dollars. The recipient (e.g., resource provider) account may be an account based in England including British Pounds. [0169] At step S504, the sending institution computer 560 may gather information for initiating the payment. For example, for an international transaction, a foreign exchange rate may be needed in order to identify the correct amount of currency to withdraw from the user's account); 
retrieve the first set of static data from the static data store (Thekadath: [0169]: The sending institution computer 560 may obtain information about a current foreign exchange rate that is relevant for the transaction (e.g., exchange rate for US Dollars to British Pounds) from the foreign exchange transaction application interface (e.g., via the interaction platform)), wherein the static data store is separate from the distributed ledger such that the first set of static data is not replicated across the distributed ledger, wherein the static data store comprises static data of currently pending transactions in a distributed ledger network (Thekadath: [0078]: Additionally, the interaction platform 154 and the administrative node computer 150 may be combined as a single entity. [0075] Embodiments allow the interaction platform 154 to take a more active role by performing tasks such as enrolling users, generating digital assets, signing digital assets, maintain transaction records, etc. [0076]: The interaction platform 154 may also provide an interface where users and financial institutions can initiate a transaction, as well as view foreign exchange rates and transfer fees, and receive reconciliation information for a transaction. [0084]: The administrative node computer 150 comprises a processor 150A, a network interface 150B, a node database 150C, a ledger database 150D, a key database 150P, a user database 150Q, and a computer readable medium 150E. [0103] A ledger, such as a blockchain ledger, may be stored in a ledger database 150D. Additional databases may store transaction records (e.g., a list of transactions not in a blockchain) and/or invoice records. Further, a settlement database may include information about transactions to be settled. In some embodiments, one or more of these databases may instead be embodied by the transaction repository 156), wherein the first set of static data comprise conversion data for converting resources in a first format to resources in a second format (Thekadath: [0151] The foreign exchange transaction application interface 152 may provide information about foreign exchange rates. For example, before initiating an international transaction, the user computer 110 and/or sending institution computer 160 may be able to view real-time foreign exchange rates for the transaction. [0169]); 
generate, using the first set of static data, a proposed data record, wherein the proposed data record comprises one or more transactions associated with the resource management request (Thekadath: [0169], [0171] Accordingly, the sending institution computer 560 may be able to determine the amount of funds that will be drawn from the user's account (i.e., how much to charge the user). The total charge can be calculated based on the amount the resource provider should receive, the transfer fees, and the exchange rate. [0175] At step S506, the sending institution computer 560 may send a transaction request to the issuer node computer 565. The request may include information for providing a payment to the resource provider, such as information about the originating currency, the destination currency, the amount, the fees and exchange rate, a resource provider enterprise ID, a user enterprise ID, and sending institution computer 560 enterprise ID, and any other suitable information); 
submit the proposed data record to a plurality of distributed ledger nodes; receive one or more validation responses from the plurality of distributed ledger nodes; determine, using a consensus algorithm, that the proposed data record is valid; append the proposed data record to the copy of the distributed ledger (Thekadath: [0175] At step S506, the sending institution computer 560 may send a transaction request to the issuer node computer 565. [0177] At step S508, the issuer node computer 565 may generate a digital asset for the requested transaction. [0181]-[0182]: [0182] At step S512, the administrative node computer 550 may validate the digital asset. [0189]-[0190]: In some embodiments, the administrative node computer 550 may update a ledger by adding a new block to a blockchain, the new block including information about the new digital asset. In some embodiments, the ledger may not be updated (e.g., a block may not be added) until the transactions are validated throughout the asset transfer network. The nodes in the network may use Simplified Byzantine Fault Tolerance (SBFT), or any other suitable method, to reach consensus on how blocks are added to the blockchain at each step. In SBFT, one designated block generator (e.g., an administrative node computer 550) collects and validates proposed transactions, periodically batching them together into a new-block proposal. Other designated block signers (e.g., administrative node computers 550) ratify the proposed block with their signatures. All network members may know the identities of the block signers and accept blocks only if signed by a sufficient number of signers);
receive a static data management request from a node within the plurality of distributed ledger nodes, wherein the static data management request is a request to sort one or more data records within the distributed ledger according to user data contained in the one or more data records; call a sorting extension recognition module associated with the static data management request, and process, using the extension recognition module, the static data management request (Thekadath: [0091]: the administrative node computer 150 may allow different nodes, service providers, and users to have different views of a global transaction ledger. In some embodiments, the administrative node computer 150 may allow financial institutions to view transactions to which they were a party. [0107]: For example, other nodes, financial institutions, and/or users may only be able to view transactions to which they were a party. [0108]: the administrative node computer 150 may only allow each node to view transactions in the ledger with which they are associated (e.g., based on an enterprise ID, encryption key, transaction ID, etc.). For example, the administrative node computer 150 may send a reduced copy of the ledger to each node, or may block parts of the ledger when a central ledger is being accessed by a node. It is inherent that a request to view transactions in the central ledger is received from a node. [0129] In some embodiments, the issuer node computer 165 may only be able to view a subset of transactions that take place within the asset transfer network. For example, the issuer node computer 165 may have a filtered view of a full ledger (e.g., a blockchain) maintained by the administrative node computer 150. The issuer node computer 165 may be able to view transaction records for transactions to which the issuer node computer 165 or the sending institution computer 160 was party. [0130] This filtered ledger view may be achieved through several possible implementations. For example, the issuer node computer 165 may be a light node, only receiving information about relevant transactions. If the issuer node computer 165 does not build its own ledger, and instead accesses a central ledger (e.g., kept by the administrative node computer 150), the central ledger may be filtered when the issuer node computer 165 is accessing it, such that the issuer node computer 165 can only see block headers for certain blocks, i.e., a filtering process is utilized to process the request from the issuer node computer and to provide the filtered view. Also, [0140]-[0141]). 

As per claims 2, 10 and 14, Thekadath teaches:
The system of claim 1, wherein the resource management request comprises a request to convert resources in the first format to resources in the second format, wherein the executable code further causes the processor to: determine, using the first set of static data, a conversion of a first amount of resources from the first format to the second format; and write a record of the conversion of the first amount of resources as a transaction within the proposed data record (Thekadath: [0169] At step S504, the sending institution computer 560 may gather information for initiating the payment. For example, for an international transaction, a foreign exchange rate may be needed in order to identify the correct amount of currency to withdraw from the user's account. The sending institution computer 560 may obtain information about a current foreign exchange rate that is relevant for the transaction (e.g., exchange rate for US Dollars to British Pounds) from the foreign exchange transaction application interface (e.g., via the interaction platform). [0175] At step S506, the sending institution computer 560 may send a transaction request to the issuer node computer 565 (e.g., via the interaction platform). The request may include information for providing a payment to the resource provider, such as information about the originating currency, the destination currency, the amount, the fees and exchange rate, a resource provider enterprise ID, a user enterprise ID, and sending institution computer 560 enterprise ID, and any other suitable information. [0177] At step S508, the issuer node computer 565 may generate a digital asset for the requested transaction. The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include a digital asset identifier, the originating currency type, the destination currency type, the sending currency amount, the fees and exchange rate, the destination currency amount, etc.).

As per claims 4 and 19, Thekadath teaches:
The system of claim 1, wherein the executable code further causes the processor to: receive, from a first distributed ledger node, a request for a second set of static data; retrieve the second set of static data from the static data store; and transmit, over a network, the second set of static data to the first distributed ledger node (Thekadath: [0077]: Further, the interaction platform 154 may perform analytics of user and bank behavior. Users and financial institutions may be allowed to view analytics, view a global directory, and view network compliance information. [0100] In some embodiments, the administrative node computer 150 may include or be associated with a hardware security module (shown in FIG. 2 as the key database 150P). The hardware security module (HSM) may store one or more keys (e.g., a private key) for the administrative node computer 150, and the hardware security module may sign messages and/or digital assets on behalf of the issuer node computer 165. [0181] At step S510, the issuer node computer 565 may provide the digital asset and any other suitable information to an administrative node computer 550. The issuer node computer 565 may request approval of the digital asset, as well as request a second digital signature. [0184] At step S514, after validating the transaction, administrative node computer 550 may generate a second digital signature for the digital asset. For example, the administrative node computer 550 may use a private key to generate a digital signature based on information in the digital asset. [0186] At step S516, the administrative node computer 550 may provide the digital asset and second digital signature back to the issuer node computer 565).

As per claims 5 and 20, Thekadath teaches:
The system of claim 4, wherein receiving and transmitting the second set of static data comprises communicating with the first distributed ledger node via a distributed ledger protocol (Thekadath: [0184] At step S514, after validating the transaction, administrative node computer 550 may generate a second digital signature for the digital asset. For example, the administrative node computer 550 may use a private key to generate a digital signature based on information in the digital asset. [0186] At step S516, the administrative node computer 550 may provide the digital asset and second digital signature back to the issuer node computer 565. The issuer node computer 565 may thus be informed that the digital asset is validated and ready for use).

As per claims 6, 12 and 16, Thekadath teaches:
The system of claim 1, wherein the executable code further causes the processor to: receive, from the legacy system, a request for a second set of static data; retrieve the second set of static data from the static data store; and transmit, over a network, the second set of static data to the legacy system (Thekadath: [0167] At step S502, the user (e.g., via the user computer 510) may contact the sending institution computer 560 and request that a payment is sent to the resource provider computer 530. The sending institution computer 560 may obtain information about a current foreign exchange rate that is relevant for the transaction (e.g., exchange rate for US Dollars to British Pounds) from the foreign exchange transaction application interface (e.g., via the interaction platform). [0170] The foreign exchange transaction application interface or interaction platform may also provide information about transfer fees that may be charged for the transaction. The sending institution computer 560 may also provide this fee and foreign exchange information to the user computer 510).

As per claims 7 and 17, Thekadath teaches:
The system of claim 6, wherein the second set of static data comprises information on currently pending transactions within a distributed ledger network (Thekadath: [0167] At step S502, the user (e.g., via the user computer 510) may contact the sending institution computer 560 and request that a payment is sent to the resource provider computer 530. [0169]: The sending institution computer 560 may obtain information about a current foreign exchange rate that is relevant for the transaction (e.g., exchange rate for US Dollars to British Pounds) from the foreign exchange transaction application interface (e.g., via the interaction platform). [0170] The foreign exchange transaction application interface or interaction platform may also provide information about transfer fees that may be charged for the transaction. The sending institution computer 560 may also provide this fee and foreign exchange information to the user computer 510. [0175], [0177], [0182], [0187]-[0189]).

As per claims 8 and 18, Thekadath teaches:
The system of claim 7, wherein receiving and transmitting the second set of static data comprises communicating with the legacy system via an API-based interaction (Thekadath: [0074]: For example, the interaction platform 154 may include a platform and interface (e.g., an application interface) that allows the financial institutions and users to access the asset transfer network (e.g., communicate with nodes in the network)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath and prior art of record US 10565645 to Kurani (hereinafter Kurani).
As per claims 3, 11 and 15, Thekadath teaches:
The system of claim 1, wherein the resource management request comprises a request to convert resources in the first format and resources in the second format to resources in a third format (Thekadath: [0169]: The sending institution computer 560 may obtain information about a current foreign exchange rate that is relevant for the transaction (e.g., exchange rate for US Dollars to British Pounds) from the foreign exchange transaction application interface (e.g., via the interaction platform)), wherein the executable code further causes the processor to: 
determine that the first set of static data is associated with a rate of conversion between the first format and the third format (Thekadath: [0169]: The sending institution computer 560 may obtain information about a current foreign exchange rate that is relevant for the transaction (e.g., exchange rate for US Dollars to British Pounds) from the foreign exchange transaction application interface (e.g., via the interaction platform). Also, [0170]-[0173]); 
determine, using the first set of static data, a conversion of a first amount of resources from the first format to the third format (Thekadath: [0172] For example, the user may wish to provide £1000 to the resource provider. The foreign exchange rate may be 1 British Pound to 1.33 US Dollars. Accordingly, $1330 may be needed to provide £1000. Additionally, the sending institution computer 560 may charge $15 for the transfer. Accordingly, it may be determined that the user will be charged $1345 in order to provide £1000); 
and 
write a record of the conversion of the first amount of resources and the second amount of resources as a transaction within the proposed data record (Thekadath: [0169], [0175] At step S506, the sending institution computer 560 may send a transaction request to the issuer node computer 565 (e.g., via the interaction platform). The request may include information for providing a payment to the resource provider, such as information about the originating currency, the destination currency, the amount, the fees and exchange rate, a resource provider enterprise ID, a user enterprise ID, and sending institution computer 560 enterprise ID, and any other suitable information. [0177] At step S508, the issuer node computer 565 may generate a digital asset for the requested transaction. The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include a digital asset identifier, the originating currency type, the destination currency type, the sending currency amount, the fees and exchange rate, the destination currency amount, etc.).
Thekadath teaches updating a ledger with a record of the conversion of the first amount of resources but does not teach: convert resources in a second format to resources in a third format; detect that completion of the resource management request requires a second set of static data; determine that the second set of static data is associated with a rate of conversion between the second format and the third format; determine, using the second set of static data, a conversion of a second amount of resources from the second format to the third format; write a record of the conversion of the second amount of resources as a transaction within the proposed data record. However, Kurani teaches:
resources in a second format to resources in a third format; detect that completion of the resource management request requires a second set of static data; determine that the second set of static data is associated with a rate of conversion between the second format and the third format (Kurani: column 14, lines 26-55: If the desired currency of the withdrawal request is not in the same currency as the MBC account, the currency in the MBC account is exchanged for the desired currency type (910). An exchange processor 1004 within the MBC banking system 124 determines the appropriate amount of MBC to withdraw from the account to provide the requested amount of the desired currency type. The exchange may facilitate the exchange of a first type of MBC for a second type of MBC, the exchange of MBC to fiat currency, or the exchange of fiat currency to MBC); 
determine, using the second set of static data, a conversion of a second amount of resources from the second format to the third format (Kurani: column 14, lines 26-55: As noted above, in some situations, the MBC within the account is exchanged to a second type of MBC. The MBC transaction processor determines whether the exchanged to currency is a second type of MBC (912). If the MBC is exchanged to a second type of MBC, the second type of MBC is then transferred to its destination address in the same manner as discussed above with respect to 908); 
write a record of the conversion of the second amount of resources as a transaction within the proposed data record (Kurani: column 14, lines 54-62: In either of the above described situations (fiat currency withdrawal or MBC withdrawal), the overlay ledger is updated to reflect the withdrawal (916). The account balance processor 212 updates the overlay ledger 128 to associate the amount of MBC withdrawn to the deposit customer 202 account within the overlay ledger 126. The overlay ledger 126 may also be updated by the MBC nodes 218 or the account balance processor 212 after the transfer is verified by the MBC nodes 218).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kurani in the invention of Thekadath to include the above limitations. The motivation to do so would be to provide a method of performing currency trade involving a MBC for a customer having a MBC account with a financial institution (column 1, lines 59-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20190147182 to Arora et al: The method includes receiving a data file comprising a record; identifying a characteristic of the record; appending a characteristic marker to the record reflecting the characteristic; receiving a data request from a user; identifying a clearance identifier associated with the user, wherein the clearance identifier indicates whether the user has clearance to access the record based on the characteristic of the record; retrieving the record in response to the receiving the data request; comparing the characteristic marker of the record with the clearance identifier; and/or determining whether the user has clearance to access the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438